Title: From Harriet Welsh to Caroline Amelia Smith De Windt, 1 November 1818
From: Welsh, Harriet
To: De Windt, Caroline Amelia Smith


				
					
					
				
				The few first days after I came to Quincy namely 19th. 20th. & morning of 21st—She was very weak but we had hopes which did waver much till Dr Holbrook came on Thursday he then declared that 24 hours were very important—that if the Bark did not produce some addition to her strength she must fail very shortly after—she did gain some strength but was uniformly of opinion that she should not sustain the attack—She had attended to some business at intervals—evidently with the dea that she should not recover—Your G Father told me it was fifty four years the next Sunday (Octr. 25) since the happiest and most fortunate event of my life—I fear the day will be the most calamitous also—It was on that day I wrote my first two Letters to you & two to Washington and two to Washington on Friday—I wrote Mr. Vanderkemp as your G-Mother had previously requested—I told her how glad I was that Dr. H. thought her better—“Dear Soul, said she, I am very weak” & so true was this that it was painful to see how excessively debilitated she was especially had it been on the Tuesday night which I had sat up first with her Mrs. Dexter happened to come down, about 12 to see how she was & while she sat your G. mother pulse was falling I found suddenly—We lifted her up and gave her power every five minutes powerful stimulants (of spiced Wines &c) for an hour before she seemed to regain strength to speak—It was on Saturday morning before any one was up—She told me to say to you what I have written already—This day as it advanced seemed to diminish her strength—Your G. Father was in great distress declaring that he should “be poor and miserable and desolate without her—at noon we sent into Town for the Boys to come out & to Cambridge for George—They came Mr. Shaw Mrs. Greenleaf & Mrs. Foster were here—I had been too much engaged to write home two days & they had heard your Grandfather  was better our sending alarmed them—My father and Mother came early on Sunday morning Dr H—asked for a consultation with the former—I went to your Grandmother by his request & asked him if she had any objection  “objection to be sure not” was her answer—blisters were applied & she called them a present from Dr. Welsh” at noon Mrs. Hall came out with Mrs. Foster to offer to set up—Mrs. O—not knowing it came out with Sam O—after dinner for the same purpose—She staid and Mrs. H went home—Your G. M. was not told who it was as another Miss M. Marston sat up too—but toward morning discovered her and thanked her for coming—Mother was not well and went home Sunday—father staid till morning—when she seemed revived—Your G. F. went up and sat by her—She told him she was going and if it was the will of heaven she was willing—She had no wish to live but for his sake—He came down and said in his energetic manner and said, “I wish I could lay down beside her and die too—Mrs. F. went into Town—Mrs. O. staid Mr. Adams and I sat with her the first part of the night she told me she thought she felt stronger than she had any night—to-ward morning she lost strength—Your G. F. went into see her and usual came away as usual—much agitated—“I cannot bear to see her in this state shall I pray for a stroke of Lightning which killed my friend Otis—or that an Appoplectic fit may put an end to her sufferings” (she had complained to him she was in some pain) what shall I pray for”—He said repeatedly  he was resigned—That he was convinced after such a sickness that the rest of her days must be but labour and sorrow—he could not wish her to live—She had said too that she did not wish to live any longer than she could be useful—She never could have been otherwise so long as the power to speak remained—for even weak as she was she could give directions some times—Upon some more fine wines being brought by Mr. Shaw she said that all her Boston friends were very kind to her”—She desired Louisa to give the pin of Mrs. Warren’s hair to Mrs. Otis—Mrs. Smith came up on Tuesday to watch it was evident she grew weaker and talked with difficulty Towards noon however she sat up in her bed and would fan herself weak as she was—She asked who was to watch she was told Mrs. Smith—she replied Mrs. Smith was very good—My father came up that night and she was so low in the morning he did not go away—Your father went early into the room she spoke so indistinctly he could not understand her—she said in the course of the morning to those about her she should like Mr. Whitney—She should like to have the family together once more—I have told you that your G. F. told her he feared it would hurt her to have Mr. Whitney (he meant it would excite her feelings too much) she said “no I dont think so he is so mild” he was instantly sent for but was not at home—she did not ask to again tho’ she had twice very early in the morning—Your G. F. said that the whole of her life had been filled up in doing good if there was ever one who could expect a happy one it was her—She was so very low that little change could be perceived before she fell asleep to awake unincumbered by the pains and weaknesses mortality in the brighter happier world above—Mrs Dexter (her Nurse) Mrs. Greenleaf, Mrs. J. B. A. Susan Louisa and myself present—I could not realize that all was over till my father came up and so your G. F. with him who was seated in a chair beside the bed for he trembled so he could not stand—after a few moments of silence—he went into the middle room where Louisa was taken and sat down by her saying we should soon have to perform the same offices of Kindness for him—and told Louisa she must be firm as he was This with the belief in the goodness and mercy of God was his only consolation—We kept him as quiet as possible removing all the bustle of necessary preparation of clothing into the next  other part of the house on the three succeeding day’s all the neighbours were usual very kind in giving assistance—Mr D. Greenleaf made all arrangements assisted  by Mr Shaw & Mr Beale—The two former Mr Quincy & Mr. J Greenleaf were with your G father that he need not be left alone while we were obliged to leave him George too staid here and was considerately attentive—Your Uncle A—was here occasionally—All admired the magnanimity and resignation which your G F. displayed—occasionally his mind was led into Foreign channels of thought but was not interupted when it  returned to that which it most naturally flowed into—He related anecdotes of her past life uttered the praises of others mingled with his own—& at times broke out in expressions as this “blessed are the dead who die in the Lord” with all that energy which you have so often witnessed—The house was crowded with the most respectable people in Boston & the Country round no person was sent for to attend it was the spontaneous expression of respect & love—Very many came in mourning who had no relationship but that of the mind and heart and they continue to wear it—these and the outward shew—which is too unsatisfactory—and her praises are on every tongue—Ann Black has once manifested her sense of obligation by putting on Black and has been much affected as others and there is scarcely an inhabitant of Quincy who does not wear a Black Ribbon—Mrs. Quincy & Mrs. Whitney have put it on their children to whom the former considers it a great loss as well as to themselves an irreparable one to me—& to whom is it not so—The Pall bearers were the Gov. and Lieut Gov (Brooks and Phillips) Mr. Gray—Mason and Tudor (who attended your dear Mothers also) with President Kirkland—The prayer of Mr. Whitney for your G. F—the children Grand children relations and friends the poor the town the Community at large was responded by every heart—it has been pronounced excellent by the best judges in this part of the Country—There were more than 120 who claimed affinity—
				
					H Welsh—
				
				
			